DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 12, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2021 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-18 of U.S. Patent No. 11,145,979 (Patent 1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application are either anticipated by, or would have been obvious over, the above identified claims of Patent 1, including:
1. A base station comprising: an antenna array; and a radio frequency (RF) transceiver configured to transmit RF signals via the antenna array, wherein the antenna array comprises a sub-array, wherein the sub-array comprises: a first transmission line; a second transmission line; 
2. The base station of claim 1, wherein the antenna array further includes decoupling elements for the first and second antenna elements, the decoupling elements configured to modify a cross-polarization rejection ratio (see claim 2 of Patent 1).
3. The base station of claim 1, wherein the first transmission line includes phase- shifting portions (see claim 3 of Patent 1).
4. The base station of claim 1, wherein the second transmission line includes hybrid couplers (see claim 4 of Patent 1).
5. The base station of claim 4, wherein the hybrid couplers are built-in 180 degree hybrid couplers of the second transmission line (see claim 5 of Patent 1).
6. The base station of claim 1, wherein: the first transmission line is coupled to a first excitation port, and the second transmission line is coupled to a second excitation port (see claim 6 of Patent 1).

8. The base station of claim 7, wherein the first antenna element and the second antenna element are configured to provide more than one polarization (see claim 8 of Patent 1).
9. The base station of claim 1, wherein the antenna array is an orthogonally polarized antenna (see claim 9 of Patent 1).
10. The base station of claim 1, wherein the antenna array is a Massive Multiple Input Multiple Output (MIMO) antenna system (see claim 10 of Patent 1).
11. An antenna array, comprising: a sub-array comprising: a first transmission line; a second transmission line; a first antenna element that includes four horizontal feeds; a second antenna element that includes four horizontal feeds; four vertical feeds corresponding to the first antenna element; and four vertical feeds corresponding to the second antenna element, wherein the first transmission line feeds two of the four vertical feeds that correspond to two of the four horizontal feeds of the first antenna element and the second transmission line feeds the other two of the four vertical feeds that correspond to the other two of the four horizontal feeds of the first antenna element, wherein the first transmission line feeds two of the four vertical feeds that correspond to two of the four horizontal feeds of the second antenna element and the second transmission line feeds the other two of the four vertical feeds that correspond to the other two of the four horizontal feeds of the second antenna element (see claim 1 and 15-18 of Patent 1).
12. The antenna array of claim 11, wherein the antenna array further includes decoupling elements for the first and second antenna elements, the decoupling elements configured to modify a cross-polarization rejection ratio (see claim 2 of Patent 1).

13. The antenna array of claim 11, wherein the first transmission line includes phase- shifting portions (see claim 3 of Patent 1).
14. The antenna array of claim 11, wherein the second transmission line includes hybrid couplers (see claim 4 of Patent 1).
15. The antenna array of claim 14, wherein the hybrid couplers are built-in 180 degree hybrid couplers of the second transmission line (see claim 5 of Patent 1).
16. The antenna array of claim 11, wherein the first transmission line is coupled to a first excitation port, and the second transmission line is coupled to a second excitation port (see claim 6 of Patent 1).
17. The antenna array of claim 16, wherein the sub-array is configured to receive power via at least one of the first excitation port or the second excitation port for transmitting radio frequency (RF) signals (see claim 7 of Patent 1).
18. The antenna array of claim 17, wherein the first antenna element and the second antenna element are configured to provide more than one polarization (see claim 8 of Patent 1).
19. The antenna array of claim 11, wherein the antenna array is an orthogonally polarized antenna (see claim 9 of Patent 1).
20. The antenna array of claim 11, wherein the antenna array is a massive multiple input multiple output (MIMO) antenna system (see claim 10 of Patent 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Pintos et al. – US 8,081,135

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 20, 2022